Acknowledgments
1. 	Applicant’s original application filed on 7/12/2021 is acknowledged.  Accordingly claims 1-15 remain pending.
2.	This paper is assigned paper No. 20220908, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claims 1-15 are allowed.

Reasons for Allowance
5.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent 2009/0240522 to Handal) which discloses a patient intake and assessment system for communication with end users in a computer network is provided. The system includes a server configured to transmit instructions to a first client application to provide health assessment queries to a first end user and to receive health assessment query responses from the first end user. The server further transmits instructions to a second client application to provide the health assessment query responses of the first end user to a second end user and to provide to the second end user one or more health assessments based on the health assessment query responses. The server receives from the second end user selectively through the second client application acceptances of the health assessments, rejections of the health assessments, and user-generated health diagnoses. A client application program product for enabling patient intake and assessment is also provided.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1, specifically the combination of steps of: a first device for capturing patient information, said first device comprising: a first hardware platform comprising: a data capture mechanism, an encryption mechanism, a first communications mechanism, and a screen capture function being a built-in function, said screen capture function capturing at least a portion of information displayed on said display screen, converting said information into an image, and storing said image in said local storage; said first hardware platform configured to: capture said patient information from said data capture mechanism; establish a communications pathway with a remote service using said first communications mechanism; transmit said patient information to said remote service in a first encrypted form; said data capture mechanism disabling said screen capture mechanism during at least said displaying said at least a portion of said patient information, as recited in claim 1.  Moreover, the missing claimed elements from Inada and Bennett are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Handal disclosures because it is not common to: a first device for capturing patient information, said first device comprising: a first hardware platform comprising: a data capture mechanism, an encryption mechanism, a first communications mechanism, and a screen capture function being a built-in function, said screen capture function capturing at least a portion of information displayed on said display screen, converting said information into an image, and storing said image in said local storage; said first hardware platform configured to: capture said patient information from said data capture mechanism; establish a communications pathway with a remote service using said first communications mechanism; transmit said patient information to said remote service in a first encrypted form; said data capture mechanism disabling said screen capture mechanism during at least said displaying said at least a portion of said patient information.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-15 are also allowable for the same reason(s) described above.

6.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        9/8/2022